DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 13-14, 16-19 and 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Publication No. 2019/0280233 A1; hereinafter Kim)
	With respect to claim 1, Kim discloses a nanostructure comprising a core surrounded by at least one shell, wherein the core comprises ZnSe1-xTex, wherein 0<x<1 (see ¶[0058]), wherein the at least one shell is selected from the group consisting of ZnS, ZnSe, ZnTe, and alloys thereof (see ¶[0061-0063]), and wherein the full width at 
	With respect to claim 2, Kim discloses wherein the FWHM is about 25 nm to about 30 nm (See ¶[0071])
	With respect to claim 3, Kim discloses wherein the emission wavelength of the nanostructure is between about 440 nm and about 460 nm (See ¶[0071])
	With respect to claim 4, Kim discloses wherein the emission wavelength of the nanostructure is between 450 nm and 460 nm (See ¶[0071]).
	With respect to claim 5, Kim discloses wherein the core is surrounded by two shells (See ¶[0061])
	With respect to claim 7, Kim discloses wherein at least one shell comprises ZnSe (see ¶[0063])
	With respect to claim 8, Kim discloses wherein at least one shell comprises ZnS (See ¶[0063]).
	With respect to claim 13, Kim discloses wherein the photoluminescence quantum yield of the nanostructure is between about 75% and about 90% (see ¶[0016])
	With respect to claim 14, Kim discloses wherein the photoluminescence quantum yield of the nanostructure is between 80% and 90% (see ¶[0016])
	With respect to claim 16, Kim discloses wherein the nanostructure comprises two shells, wherein the first shell comprises ZnSe and the second shell comprises ZnS (See ¶[0063]).
	With respect to claim 17, Kim discloses wherein the nanostructure is a quantum dot (See ¶[0004])

	With respect to claim 19, Kim discloses a device comprising the nanostructure of claim 1 (See ¶[0023]).
	With respect to claim 71, Kim discloses a nanostructure molded article comprising: (a) a first conductive layer [1]; (b) a second conductive layer [5]; and (c) a nanostructure layer [3] between the first conductive layer and the second conductive layer (see Figure 2), wherein the nanostructure layer comprises a population of nanostructures (see ¶[0100]) comprising a core surrounded by at least one shell, wherein the core comprises ZnSe1-xTex, wherein 0<x<1 (See ¶[0058]), wherein the at least one shell is selected from the group consisting of ZnS, ZnSe, ZnTe, and alloys thereof (see ¶[0061-0063]), and wherein the full width at half maximum (FWHM) of the nanostructure is about 20 nm to about 30 nm (See ¶[0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2019/0280233 A1; hereinafter Kim) in view of Kim et al. (U.S. Publication No. 2019/0257003 A1; hereinafter Kim2).
	With respect to claim 9, Kim fails to explicitly disclose wherein at least one shell comprises between about 4 and about 6 monolayers of ZnSe, but does disclose multiple monolayers within the shell (See ¶[0062]).	In the same field of endeavor, Kim2 teaches at least one shell comprises 
	With respect to claim 10, Kim fails to disclose wherein at least one shell comprises about 6 monolayers of ZnSe, but does disclose multiple monolayers within the shell (See ¶[0062]).	In the same field of endeavor, Kim2 teaches wherein at least one shell comprises about 6 monolayers of ZnSe (see ¶[0091] and ¶[0093]).	The implementation of the proper number of monolayers as taught by Kim2 allows for higher control of the photoluminescent peak wavelength (see ¶[0094]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 11, Kim fails to explicitly disclose wherein at least one shell comprises between about 4 and about 6 monolayers of ZnS, but does disclose multiple monolayers within the shell (See ¶[0062]).
	In the same field of endeavor, Kim2 teaches wherein at least one shell comprises between about 4 and about 6 monolayers of ZnS (See ¶[0092] and ¶[0095]).
	The implementation of the proper number of monolayers as taught by Kim2 allows for higher control of the photoluminescent peak wavelength (see ¶[0094]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

	The implementation of the proper number of monolayers as taught by Kim2 allows for higher control of the photoluminescent peak wavelength (see ¶[0094]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 20 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2019/0280233 A1; hereinafter Kim) in view of Schrier et al. (U.S. Publication No. 2005/0214536 A1; hereinafter Schrier).
	With respect to claim 20, Kim discloses a method of producing a ZnSe1-xTex nanocrystal comprising: (a) admixing a tellurium source (see ¶[0080]), at least one ligand (see ¶[0083]), to produce a reaction mixture; (b) contacting the reaction mixture obtained in (a) with a solution comprising at least one ligand, zinc fluoride (see ¶[0078]), and a selenium source (see ¶[0079]); and (c) contacting the reaction mixture obtained in (b) with a zinc source (see ¶[0078]); to provide a ZnSe1-xTex nanocrystal (See ¶[0073-0077] and ¶[0087-0089]).
	Kim fails to disclose introducing a reducing agent into the reaction mixture.	In the same field of endeavor, Schrier discloses introducing a reducing agent into the production of ZnSe1-xTex nanocrystals (see ¶[0066]). 	The introduction of a reducing agent into the initial core reaction of Kim, as taught 
	With respect to claim 47, the combination of Kim and Schrier discloses a method of producing a core/shell nanostructure comprising: (e) admixing the ZnSe1-xTex nanocrystal prepared by the method of claim 20 with a solution comprising a zinc source; (f) contacting the reaction mixture of (e) with a selenium source or a sulfur source (See Kim ¶[0073-0077] and ¶[0087-0089]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breen et al. (U.S. Publication No. 2010/0044635 A1) discloses a blue emitting quantum dot
Kuzumoto et al. (U.S. Publication No. 2017/0352779 A1) discloses a nanoparticle
Kim et al. (U.S. Publication No. 2019/0280231 A1) discloses a quantum dot
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818